DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 3, 2022. 
Claims 1 & 7 have been amended. 
Claims 2-5 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 3, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record. The Examiner first notes that the newly added limitations include limitations not supported in the specification, and therefore, constitute new matter, as well as being indefinite as outlined in the rejections below. Furthermore, a new prior art reference to NIDDAM in combination with SHARONI and DARTY teaches the newly added limitations as shown in the rejections below.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “a hardware compression module” in line 15, where it is ambiguous as to whether the limitation refers to “a hardware compression module” in lines 7-8. For the [[a]] hardware compression module.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim limitations “private unlock software,” “at the same time, the private software is an application program installed,” and “flexible application model” are not supported in the specification, and therefore, constitute new matter. The Examiner notes that [0039] of Applicant’s specification does recite “dedicated unlock 
Regarding claim 6-8, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “an authorization code… is entered… and a capacity expansion sector accessed…, wherein a hardware compression module is enabled…, at the same time, the private software is an 
The claim also recites the limitation “the commercial operation” in line 14. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a commercial operation.”
Regarding claims 6-8, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SHARONI (Pub. No.: US 2020/0089420 A1), hereafter SHARONI, in view of DARTY (Pub. No.: US 2015/0142461 A1), hereafter DARTY, and NIDDAM (Pub. No.: US 2008/0098129 A1), hereafter NIDDAM.
Regarding claim 1, SHARONI teaches:
A method to change a capacity of a storage device, comprising: step 1: a standard capacity sector only is accessed through a data access interface (SHARONI [0033] teaches data storage controller 106 controls the amount of memory within NVM 108 that the host components 104 are permitted to access on behalf of the user, where an initial memory partition enablement controller 116 is configured to permit or enable access to an initial user accessible memory partition 118 of the NVM device based on an amount of memory the user has purchased access to; see also [0031]);
step 2: an authorization code for a private unlock software is entered for electrical connection to an authorization module through the data access interface and a capacity expansion sector accessed based on the authorization code (SHARONI [0033] teaches a memory expansion authorization controller 120 is configured to control a subsequent authorization procedure to expand the amount of memory the user is authorized to access, which involves receiving a request from the user to 
at the same time, the private software is an application program installed in an appliance and enabled to read the information in the authorization code and transmit the authorization code to the authorization module (SHARONI [0031] teaches a purchase authorization is submitted to a centralized authorization server, which returns an authorization (unlock) key, and components within the data storage controller verify the key and unlock the physical memory space, where [0033] teaches a memory expansion authorization controller 120 is configured to control a subsequent authorization procedure to expand the amount of memory the user is authorized to access, which involves receiving a request from the user to initiate the authorization procedure, forwarding the request to an external authorization server, receiving an unlock key or other indication of authorization, and verifying the authenticity of the key, where [0053] teaches controller 1102 can take the form of processing circuitry, processor, or computer-readable medium that stores program code (e.g. software or firmware) executable by the processor),
and the capacity expansion sector is a partial capacity to be accessed through the authorization code but another changeable partial capacity can be partitioned to the capacity expansion sector based on the commercial operation which to provide a flexible application model (SHARONI [0031] teaches components within the data storage controller verify the key and unlock the remaining physical memory space (or whatever amount of additional memory space the user has purchased access to via the expansion procedure); [0033] also teaches permitting or enabling access based on an amount of memory the user has purchased access to, and [0034] also teaches expanding the amount of memory the host device components are permitted to access in response to receipt of proper authorization; see also [0038] & [0042-0043]);
step 2a: a hardware […] module is enabled through the authorization code wherein the hardware […] module functions as […] encryption compression
step 3: the standard capacity sector and the capacity expansion sector are accessed from the data access interface through the hardware […] module (SHARONI [0034] teaches expanding the amount of memory the host device components are permitted to access in response to receipt of proper authorization from the initial user accessible partition 118 (i.e. standard capacity sector) to an expanded user accessible partition 124 (i.e. capacity expansion sector) (see also FIG. 1 #118 & #124), where [0058] teaches the controller includes back end module 1110 that interfaces with the NVM die).
SHARONI does not appear to explicitly teach wherein a hardware compression module is enabled assuredly based on the authorization code, wherein the hardware compression module functions as each of image compression, disk compression and encryption compression. 
However, DARTY teaches wherein the hardware compression module functions as each of image compression, disk compression and encryption compression (DARTY [0051] teaches a decompression/compression module using CPU and/or FPGAs to compress or decompress hyperspectral image data sets using a lossy or a lossless compression technique (see also [0057]); [0064-0065] teach encryption/decryption module for decrypting an encrypted hyperspectral image data set, and a compression module for compressing hyperspectral image data sets; [0103-0104] also teach processing hyperspectral image data by compressing the size of at least one sub-image and encrypting data 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHARONI and DARTY before them, to include DARTY’s compression and encryption techniques in SHARONI’s memory expansion using authorization. One would have been motivated to make such a combination in order to provide a more efficient and secure data transmission as suggested by DARTY ([0064-0065]). 
SHARONI in view of DARTY does not appear to explicitly teach wherein a hardware compression module is enabled assuredly based on the authorization code.
However, NIDDAM teaches the limitation (NIDDAM [0115] teaches authorization of compression of payload data is signaled by the processing module, where in the presence of a compression authorization the processing module MT1 transmits the compressed header to a payload data compression module responsible for compressing the payload data).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of SHARONI, DARTY, and NIDDAM before them, to modify SHARONI and DARTY’s memory expansion using compression and encryption with the ability to authorize or prohibit compression as taught .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over SHARONI in view of DARTY and NIDDAM as applied to claim 1 above, and further in view of PERSAUD (Pub. No.: US 2013/0042106 A1), hereafter PERSAUD.
Regarding claim 6, SHARONI in view of DARTY and NIDDAM teaches the elements of claim 1 as outlined above. SHARONI in view of DARTY and NIDDAM does not appear to explicitly teach:
wherein a network interface coordinates with a collaborative cloud space sector in a server for accessing the capacity expansion sector after step 3. 
However, SHARONI in view of PERSAUD teaches the limitation (PERSAUD [0014] teaches receiving or accessing data files in cloud storage 40 via network interface unit 33; see also [0015], [0022], [0031], [0037], and FIG. 1-2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHARONI, DARTY, NIDDAM, and PERSAUD before 
Regarding claim 7, SHARONI in view of DARTY, NIDDAM, and PERSAUD teaches the elements of claim 6 as outlined above. SHARONI in view of DARTY, NIDDAM, and PERSAUD also teaches:
wherein a telecommunications connection to an internet is completed at the network interface through mobile communications (PERSAUD [0014] teaches client 30 accessing cloud storage 40 through a Wide Area Network, where client 30 may be a mobile device; see also [0032] & [0047]). 
The same motivation that was utilized for combining SHARONI, DARTY, NIDDAM, and PERSAUD as set forth in claim 6 is equally applicable to claim 7. 
Regarding claim 8, SHARONI in view of DARTY, NIDDAM, and PERSAUD teaches the elements of claim 6 as outlined above. SHARONI in view of DARTY, NIDDAM, and PERSAUD also teaches:
wherein the capacity expansion sector can be a cloud space buffer (see SHARONI [0033-0036] & FIG. 2-3 for expanded user accessible storage, and PERSAUD [0014-0015], [0022], [0031], [0037], and FIG. 1-2 for cloud storage 40). 
The same motivation that was utilized for combining SHARONI, DARTY, NIDDAM, and PERSAUD as set forth in claim 6 is equally applicable to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
COLLETTE (Patent No.: US 6,625,671 B1) – “COMPRESSION OF BUFFERED DATA” relates to setting a bit to authorize the compression module to compress the next control block.
DURAN (Pub. No.: US 2019/0246025 A1) – “Adaptive Infrared Illumination For Exposure Correction” relates to a video processing module for performing processing of captured video data including compressing and encrypting.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138